

	

		III

		109th CONGRESS

		2d Session

		S. RES. 414

		IN THE SENATE OF THE UNITED STATES

		

			March 29, 2006

			Mr. Frist (for himself

			 and Mr. Alexander) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Celebrating the musical and cultural

		  heritage of country music and recognizing the “Country: A Celebration of

		  America's Music” festival at the John F. Kennedy Center for the Performing

		  Arts.

	

	

		Whereas country music is an essential element of the

			 musical and cultural heritage of the United States, and helps promote an

			 understanding and appreciation of the cultural achievements of the

			 Nation;

		Whereas country music is a medium with the power to

			 entertain, connect, and communicate, and embodies the spirit and the lives of

			 Americans with diverse backgrounds;

		

	

		Whereas the diversity of country music provides a valuable

			 form of artistic expression and embraces musical traditions including folk,

			 bluegrass, gospel, honky-tonk, and rock and roll;

		Whereas the popularity and notoriety of country music have

			 had a unique effect on the commercial development of Nashville, Tennessee,

			 commonly known as Music City, U.S.A.;

		Whereas the Country Music Hall of Fame and Museum, located

			 in Nashville, is dedicated to—

			(1)identifying and

			 preserving the evolving history and traditions of country music; and

			(2)educating

			 audiences throughout the world about that rich musical tradition;

			Whereas the John F. Kennedy Center for the Performing

			 Arts, the Country Music Hall of Fame and Museum, and other contributors to the

			 Country: A Celebration of America's Music festival, should be

			 commended for celebrating country music and engaging in a serious curatorial

			 investigation into a form of artistic expression that is unique to the United

			 States;

		Whereas the Country: A Celebration of America's

			 Music festival will—

			(1)highlight

			 accomplished singers, musicians, and songwriters of the country music

			 genre;

			(2)celebrate the

			 traditional roots and geographical reach of country music;

			(3)explore the

			 regional and stylistic variations of country music; and

			(4)honor the

			 creators, audiences, and values of country music; and

			

	

		Whereas additional efforts to recognize the role of

			 folk-based and indigenous arts of the United States should be encouraged: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)celebrates the

			 musical and cultural heritage of country music;

			(2)recognizes the

			 Country: A Celebration of America's Music festival at the John

			 F. Kennedy Center for the Performing Arts; and

			(3)commends the John

			 F. Kennedy Center for the Performing Arts and the Country Music Hall of Fame

			 and Museum for promoting the artistry and legacy of country music.

			

